Sykes, J.
(dissenting). I am again called upon to dissent from the opinion of the majority of the court upon the question of the constitutionality of this amendment commonly referred to as the initiative and referendum amendment. My views upon this question were briefly summarized in a dissenting opinion in the case of Joseph W. Power, Secretary of State, v. W. T. Ratliff et al., 72 So. 864. The several oral arguments and printed briefs in the instant case have but strengthened my convictions as to the soundness of my dissent in the former case.
The opinion of the majority of the court in the present. case is based upon the opinion in State v. Jones, reported in 106 Miss. 522, 64 So. 241. I agree with the decision in the Jones Case, but I do not agree with all of. the reasoning or all of the opinion in that case. However, the entire opinion and the reasoning contained therein may still be sound, yet it does not negative the fact that there were in reality two amendments submitted as one in this case. The point decided in the Jones Case was a very narrow one. Section 153 of the Constitution, before amended, read as follows:
“The judges of the circuit courts and of the chancery courts shall be appointed by the Governor, with the advice and consent of the senate, and shall hold their offices'for the term of four years.”
As amended (see Laws 1910, chapter 358) it now reads:
*803“The judges of the circuit and chancery courts shall he elected by the people in a manner and at a time to be provided by the legislature and the judges shall hold their office for a term of four years.”
It will- be noted that the only change made in this section is from an appointive to an elective scheme. Section 273 of the Constitution provides that:
“If more than one amendment shall be submitted at one time, they shall be submitted in such manner and form that the people -may vote for or against each amendment separately.”
There was only one section of the Constitution proposed to be amended, viz. section 153. The only amendment therein proposed was the election, instead of appointment, of these nisi prius judges. There was but one object and one purpose in view in this amendment, viz. a change from an appointive to an elective system of those nisi prius judges mentioned. No other section of the Constitution was expressly or impliedly amended thereby. The Constitution itself treated the judges of these two courts in one section. It regarded them as kindred subjects or kindred matter. While each has a separate or exclusive jurisdiction, in some instances they have concurrent jurisdiction. Their terms of office are the same. It would be an anomaly and there could be no reason for electing one set of these judges and appointing the other. They are so kin, so interrelated, that it would be nonsensical to have the people elect one set of these judges and the Governor appoint the other. The mere fact that the Constitution makers themselves treated them as of one class and under one subject in this section is ample authority for upholding this amendment. On page 560 of 106 Miss., on page 248 of 64 So., in the opinion in the Jones Case the court sa,ys:
“The only subject dealt with was a method of selecting the judges of the circuit and chancery courts, and the only change contemplated was that their selection *804should thereafter be -by election by the people, instead of appointment by the Governor with the advice and consent of the senate. In other words, the whole proposition submitted by the proposed amendment was the substitution of an elective for an appointive judiciary, so far as it applies to the method of selecting the judges of the circuit courts and the chancery courts in this state. ”
The amendment here in question is unconstitutional and void upon its face, because it submits in one amendment two different amendments relating to separate and distinct subjects and matters, the one independent of the other. The first amendment is the one giving the people the power to initiate and regulate statutory laws. This, in common parlance, is termed the initiative-referendum amendment. Broadly and liberally speaking, this initiative-referendum amendment gives the people the power to control legislation. The only way the initiative and the referendum can stand together as one amendment is by saying that it only gives the people the power to regulate and control their statutory law. The history of these amendments, and the courts which have upheld an amendment containing the initiative and referendum, has been upon the theory that it only had one purpose and object in view, viz. giving the people the right to regulate and control their statutory law. The demand therefor grew out of a distrust of the legislatures. This reason is very well stated in the case of State ex rel. Hay v. Alderson, 49 Mont. 387, 142 Pac. 210, Ann. Cas. 1916B, 39, cited in the majority opinion in this case. The question before the court was whether or not the power to initiate and refer statutory laws was properly submitted as one amendment. Their constitutional provision relating to separate amendments is similar to section 273 of our Constitution. On page 404 of 49 Mont., on page 212 of 142 Pac. (Ann. Cas. 1916B, 39), is found the following quotation:
*805“ ‘Constitutions,’ says Judge Story, ‘are not designed for metaphysical or logical subtleties, for niceties of expression, for critical propriety, for elaborate shades of meaning, or for the exercise of philosophical acuteness or judicial research. They are instruments of a practical nature, founded on the common business of human life, adapted to common wants, designed for common use, and fitted for common understandings. The people make them, the people adopt them, the people must be supposed to read them with the help of common sense, and cannot be presumed to admit in them any recondite meaning or any extraordinary gloss. ’ . . . If, in the-light of common sense, the propositions have to do with different subjects, if they, are so essentially unrelated that their association is artificial, they are not one; but if they may be logically viewed as parts or aspects of a single plan, then the constitutional requirement is met in their submisson as one amendment.”
In page 406 of 49 Mont., on page 213 of 142 Pac., Ann. Cas. 1916B, 39, in the same case, in a quotation from the case of State v. Timme, 54 Wis. 318, 11 N. W. 785, the following rule is quoted with approval:
“In order to constitute more than one amendment, the propositions submitted must relate to more than one subject, and have at least two distinct and separate purposes not dependent upon or connected with each other.”
Again, on the same page, the opinion goes on:
“Only one provision of the Constitution was changed, to wit, the provision by which the entire legislative authority of the state had been lodged in the legislative assembly. ’ ’
This would have been true in the instant case, and the amendment would only have applied to section 33 of the Constitution, had it left out the part relating to a constitutional amendment. The material part, however, of the opinion in this case justifying the decision of the court, the sine qua non, so to speak, the very essence of it, is *806contained on page 408 of 49 Mont., on page 214 of 142 Pac., Ann. Cas. 1916.B, 39, as follows:
“ After all is said, then, the question is an historical one. Much is made of the fact that the initiative is wholly foreign to our institutions, whereas the referendum has been with us, in one form or another, since early ages; hut the referendum established by the amendment in question is the Swiss referendum, and is not the plebiscite resorted to in American practice from the earliest times for the settlement of constitutional or local questions; and while it is a fact that the initiative is the later invention, and ■does not prevail in all the communities which have the referendum, a very brief glance into political history will disclose that the initiative and the referendum came to us together and at a time when they were considered as essentially complementary. It will readily be recalled that for at least fifteen years prior to 1906 distrust of legislatures as truly representative of popular will was widespread and there was vigorous agitation for a corrective. The press teemed with discussions of the initiative and referendum, always bracketed together, as a supposed panacea; many states adopted them as one, and there cannot be the slightest doubt that to the common understanding of our people they presented the aspect of a single plan to control the power of the legislature through the means of ‘direct legislation.’ See Oberholtzer on Referendum, chapter 15; Phelps on Initiative and Referendum. By them, as the supreme court of California has said, the people reserved to themselves supervisory control of legislation. In re Pfahler, 150 Cal. 71, 76, 77, 88 Pac. 270, 11 L. R. A. (N. S.) 1092, 11 Ann. Cas. 911. They are the positive and negative poles of the same magnet — opposite sides of the same shield. ’ ’
In a nutshell, the only way to sustain the initiative and referendum of statutory laws as one amendment is on the theory that it only gives the people direct control of legislation, or supervisory control of legislatures.
*807That is the sole object and purpose of the amendment. To the same effect are the other initiative and referendum cases cited in the majority opinion. As is stated in that part of the opinion quoted by the majority in the case of Ex parte Pfahler, 150 Cal. 71, 88 Pac. 270, 11 L. R. A. (N. S.) 1092, 11 Ann. Cas. 911, they are, referring to initiative and referendum amendments, but “part of one general plan or scheme looking to a more direct control of local legislation by the people of the city.” The strained construction placed on this amendment by the majority opinion to uphold its constitutionality is very well illustrated in this paragraph of the opinion wherein the court has placed in parentheses the words “(or the laws, both constitutional and statutory, by which they are to be governed).” None of the cases cited in this opinion bears upon the question here presented, and after a careful examination of the authorities I am satisfied that this exact question has not been decided by any court.
The only other case cited in the majority opinion upon this question is that of Gottstein et al. v. Lister, Governor, 88 Wash. 462, 153 Pac. 595, another initiative-referendum ease, involving only statutory laws, and' not constitutional amendments. The same authorities cited .in that ease are cited in the Montana ease, the Montana ease being there cited also.
The constitutional amendment in question only proposed to amend section 33 of the Constitution, which reads as follows:
“The legislative power of this state shall be vested in the legislature, which shall consist of a senate and a house of representatives.”
The amended section, after quoting in full the original section, reads in part as follows:
“But the people reserve to themselves the power to propose legislative measures, laws, resolutions, and amendments to the Constitution, and to enact or reject the same at the polls independent of the legislature.”
*808This amendment, so far as the initiative part is concerned, places a statutory law and an amendment to the Constitution upon exactly the same plane or basis. Section 273 of the Constitution provides the manner in which an amendment to the Constitution may be submitted to the people to be voted on by them, and it then provides that:
“If more than one amendment shall he submitted at one time, they shall be submitted in such manner and form that the people may vote for or against each amendment separately.”
The meaning of this section is perfectly plain. Its object and purpose is to give the people an opportunity of voting separately on each separate amendment to the Constitution. It provides the sole and only means by which the Constitution may be amended. Its provisions are mandatory, and must be followed in submitting amendments to the people. This has been expressly held in both the Powell Case, 77 Miss. 543, 27 So. 927, 48 L. R. A. 652, and in the Jones Case above referred to. In speaking of this section of the Constitution and of the interpretation to be placed thereon, the opinion of the court in the Jones Case, supra, on page 562 of 106 Miss., on page 248 of 64 So., says:
“That the people of the state, acting through the constitutional convention which framed the Constitution, intended, to impose and did impose certain limitations upon amendments to that instrument, which must be strictly followed before the same can be amended, we entertain no sort of doubt; but, in determining whether an amendment has been properly submitted after the same has been ratified by the requisite majority of the vote cast, we should examine into the matter of the spirit and according to the rule established by this court in the case of Green v. Weller, 32 Miss. 664, in which Judge HaNDY, speaking for the court, said: ‘There is nothing in the nature of the submission which should cause the free exercise of it to be obstructed, or that *809could render it dangerous to the stability of the government, because the measure derives all of its vital force from the action of the people at the ballot box, and there can never be danger in submitting, in an established form, to a free people, the proposition whether they will change their fundamental law. The means provided for the exercise of their sovereign right of changing their Constitution should receive such a construction as not to trammel the exercise of the right. Difficulties and embarrassments in its exercise are in derogation of the right of free government, which is inherent in the people.’ ”
We agree with the sentiments expressed in that part of the Jones Case and in the quotation from Green v. Weller. Section 273 of the Constitution, as above said, should be strictly followed, before the Constitution can be amended. The object and purpose of section 273 is. to give to the people at the ballot box the free exercise of their rights to adopt or reject each amendment separately so that the free exercise of their judgment may not be obstructed or hampered by causing them to have to adopt or reject as a whole more than one amendment at a time. Section 273 is' mandatory, and must be followed as written. I shall not undertake to go into all of the authorities, cited in the opinion in the Jones Case. Suffice it to say that, after a careful examination of all of them, the amendments therein upheld were where the parts thereof were either interdependent the one on the other, or so interrelated that there could be no sort of reason for the adoption of one part and the- rejection of the other. I unhesitatingly say 'that every authority to be found in the books bears out this contention. On the other hand, let us examine the amendment here in question. The majority opinion is based upon the idea that it is one amendment, because it is one genera] plan or scheme looking to a more direct control of legislation “(or of the laws, both constitutional and statutory, by which they are to be governed. ” *810This opinion admits that they are laws of unequal dignity, and that these amendments could very properly be submitted separately, but nevertheless that, since they are laws, section 273 was not violated, nor, since they are laws, one amendment was sufficient. Before the enactment of this amendment under consideration, as we have above stated, the only way the Constitution could be amended was as provided under section 273 of the Constitution: This being true, it necessarily follows that section 273 of the Constitution is amended with reference to constitutional amendments just to the same extent that section 33 is amended with reference to statutory laws.
In the. broadest sense of the term, it is true that a section of the Constitution, or an amendment thereto, is a law. “A Constitution is sometimes defined as the fundamental law of a state, containing principles upon which the government is founded, regulating the divisions of the sovereign powers, and directing to what persons each of these powers is to he confided, and the manner in which it is to be exercised. Perhaps an equally complete and accurate definition would he, that body of rules and maxims in accordance with which the powers of sovereignty are habitually exercised.” Cooley on Constitutional Limitations, p. 4. A Constitution, or a section thereof, however, is much more than a mere law; ‘; for the Constitution of the - state is higher in authority than any law, direction, or order made .by any body or any officer assuming to act under it, since such body or officer must exercise a delegated authority, and one that must necessarily he subservient to the instrument by which the delegation is made. In any case of conflict thé fundamental law must govern, and the act in conflict with it must be treated as of no legal validity.’"’ Cooley on Constitutional Limitations, pp. 76, 77.
In speaking of our Constitution, Chief Justice Whitfield, in his able opinion in the Powell Case in 77 Miss. *811543, 27 So. 927, 48 L. R. A. 652, lias the following to say:
“That law [Constitution] reaches with its protection every one in the state. Unlike an act of the legislature, which may or may not be general, its effectiveness is universal, its potency reaches in its power the territorial limits of the whole state and protects all rights of life, liberty, and property thereunder. This charter of our liberties, this ark of the covenant, the people for seventy-three years had said should not be touched lightly or carelessly changed. ’ ’
A Constitution is the foundation of the government. The very word “constitution” conveys the idea of stability and permanence. "While it may be amended, these amendments are seldom necessary and very generally of doubtful benefit. A Constitution is always the protection of the minority against the majority. It protects all of the people against the passing prejudices, passions, fancies, fads, and follies that from time to time sweep over the country. If these amendments or provisions are to be put upon the same plane with statutory laws then the stability of the Constitution is done away with and lost, and a Constitution becomes merely a name. As is said in Cooley on Constitutional Limitations on page 88:
“A principal share of the benefits expected from written Constitutions would be lost if the rules they established were so flexible as to bend to circumstances or be modified by public opinion. It is with special reference to the varying moods of public opinion, and with a view to putting the fundamentals of government beyond their control, that these instruments are framed; and there can be no such steady and imperceptible change in their rules as inheres in the principles of the common law. Those beneficent maxims of the common law which guard person and property have grown and expanded until they mean vastly more to us than they did to our ancestors, and are more minute, particular, and pervading *812in their protections; and we may confidently look forward in the future to still further' modifications in the direction of improvement. Public sentiment and action effect such changes, and- the courts recognize them; hut a court or legislature which should allow a change in public sentiment to influence it in giving to a written Constitution a construction not warranted by the intention of its founders, would be justly chargeable with reckless disregard of official oath and public duty; and if it's course could become a precedent, these instruments would be of little avail. The violence of public passion is quite as likely to be in the direction of oppression as in any other; and the necessity for bills of rights in our fundamental laws lies mainly in the danger that the legislature will be influenced, by temporary excitements and passions among the people, to adopt oppressive enactments. What a court is to do, therefore, is to declare the law as written, leaving it to the people themselves to make such changes as new circumstances may require. The meaning off the Constitution is fixed when it is adopted, and it is not different at any subsequent time when a court has occasion to pass upon it.”
The question for determination, and which has not been passed upon by any other court in the United States, is whether or not an amendment to our Constitution may provide for the enactment of statutory laws and constitutional amendments in one amendment. It is a cardinal rule of construction, in construing written instruments, that the intent must be gathered if possible from the entire instrument. “It is therefore a very proper rule of construction, that the whole is to be examined with a view to arriving at the true intention of each part.” Cooley on Constitutional Limitations, p. 91. The question then presents itself: Did the makers of the Constitution of 1890 treat statutory laws and sections of the Constitution, or amendments to the Constitution, as being generally laws, or as kindred subjects or as being interrelated? The word “law” is used a *813number of times in different sections of the Constitution, and whenever used it means either an act passed by the legislature or refers to the common law, which may he changed by the legislature. In no instance does the meaning of the word “law” in the Constitution include a constitutional enactment of any kind, but means a law that may be passed by the legislature. Therefore, with all due deference to my brethren of the majority, I submit that the construction that they here say is liberal is much more than that, that they have out-Heroded Herod in their liberal construction, which here amount to a license. Justice StoRy, in the quotation above made, says that Constitutions are instruments of ■a practical nature; that the people must be supposed to read and understand them with the help of common sense. Putting this common sense construction on section 273 of the Constitution, it simply means that amendments relating to different subjects which are independent of each other and which can stand alone, and for which good reasons may be entertained for voting for one and voting against the other, must always be separately submitted to the people to give them a free and untrammelled opportunity to exercise the privilege of amending their Constitution or not as they see fit. The construction placed upon this amendment by the majority opinion is not such a common sense construction. All intelligent laymen recognize a wide difference between a section of the Constitution and a statutory law. The construction of the majority, instead of being a liberal construction is a strained one, as I view it.
“In construing the Constitution, we are to resort to such rules as would aid in the construction of a statute, keeping always in view the fact that while statutes descend into particulars and details, Constitutions deal usually in generalities, and furnish along broad lines the framework of government. In Daily v. Swope, 47 Miss. 367, it was said: ‘The Constitution is a law, differing only from a statute as it is of superior and para*814mount force, irrepealable by tlie legislature, and which prescribes where it conflicts with a statute. Where the framers of the Constitution. employ terms which, in legislative and judicial interpretation, have received a definite meaning and application, which may be more restricted or general than where employed in other relations, it is a safe rule to give to them that signification sanctioned by the legislative and judicial used To find the true meaning of the language of the Constitution, we are to look to the existing body of the law, whether common or statutory (Endlich on Inter. Stat. section 520), to former Constitutions (Allegheny v. Gibson, 90 Pa. 397 [35 Am. Rep. 670]), to existing evils, to the objects and purposes to be accomplished, and to the remedies intended to be provided (Cooley on Const. Lim. 70; People v. Chatauqua, 43 N. Y. [10]; Endlich on Inter. Stat. section 518).”
The object and purpose to control legislation was completely accomplished by the initiative-referendum of statutory laws in this amendment. Entirely separated and altogether independent of that purpose, and in no way connected with the control of statutory laws, was the second amendment, viz. giving the people by direct vote the right to pass a constitutional amendment. Many good reasons might be given for wanting the control of statutory laws, and at the same time the very people desiring this direct control of these laws could give excellent reasons why they did not want a constitutional amendment placed upon the same plane or parity with a statutory law. They could give many good reasons why they wanted to maintain the permanency and stability of the Constitution and why the present way of amending the Constitution should in no way be altered or changed. The right to control statutory law is one subject, absolutely disconnected and independent of the right to pass constitutional amendments.
The majority opinion, in concluding, in substance says that, since “all political power is vested in and derived *815from the people,” that no new power was conferred by the amendment either npon the legislature or upon the' people. That this is especially true with reference to section 273 of the Constitution, which is in no way affected by the amendment under consideration. Section 33 provided the only way that a statutory law could be passed. Section 273 provided the only way the Constitution could be amended. Under the present amendment section 33 is amended by giving back to the people the power to initiate statutory laws. Section 273 of the Constitution is amended by providing an additional way in which the Constitution may be amended, viz. by initiation and direct vote of the people. By the Bill of Bights, Sections 5 and 6 of the Constitution, the political power is vested in and derived from the people and the people have the inherent right to regulate the government, etc. The power to pass statutory laws was, by them delegated to the legislature under section 33 of the Constitution and the exclusive manner in which the. Constitution could be amended was set forth in section 273. This amendment amends both of these sections and provides additional ways in each instance. If the amendment in question embodied, in addition to the features already therein, tie further question that none but redheaded and cross-eyed men could hold office in the state of Mississippi, the liberal construction of the Constitution of the majority of the court would hold this amendment constitutional because it related only to one subject, viz. the political power reserved in the people mentioned in sections 5 and 6 of the Bill of Rights. If a municipal corporation should pass an ordinance providing that animals should not be allowed to go at large in the municipality, under the reasoning of the majority of this court, man could not then go at large within the city because, under this liberal construction, man is an animal.
In conclusion I wish to say that, in my opinion, while the authorities cited in the majority opinion and cited in *816the Jones Case are authorities sustaining the contention that in this case a double amendment was submitted as one and for that reason that it is unconstitutional, at the same time I think it unnecessary to go out of the state for authorities to sustain the unconstitutionality of this amendment. The pubiic policy of Mississippi, the reasons for the enactment of the Constitution of 1890, are totally different and distinct from those of the Western States, whose authorities have been cited in these opinions. The reasons that existed then exist now. It is true they are dormant but that is all. These reasons made it imperative that the Constitution should be as nearly permanent as a state Constitution may be. They made it necessary that this Constitution should be made difficult to amend. They made it necessary that section 273 should be strictly complied with before an amendment could become a part of it. Being conversant with this public policy and these reasons, I wish to repeat that I am satisfied beyond all reasonable doubt that this amendment is unconstitutional, and, in my opinion, the majority of my brethern have committed a most grave error in this case.
I express no opinion upon the other questions presented.